Citation Nr: 1121626	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected residuals of a right humerus facture, status post open reduction internal fixation (RIF).

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected right arm nerve palsy, a residual of a right humerus facture.




REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1989 to May 1990 and from November 1990 to May 1991 with a period of active duty for training (ACDUTRA) in July 1996.

These matters come before the Board on appeal from an August 2009 rating decision that granted service connection for residuals of a right humerus fracture and for right arm nerve palsy and assigned a no percent rating and a 10 percent rating, respectively.

Given the nature of the service-connected right arm fracture, the Board will review the claim for increase in light of both aspects of the identified disability.  

In May 2010, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

As any treatment records would be helpful in providing a clearer picture of the Veteran's disability, an attempt should be made to obtain any outstanding medical records for review.

At the recent hearing, the Veteran testified that the service-connected right arm disability caused pain at shoulder level.  

The August 2009 VA examination provided range of motion studies for the right elbow, forearm, and wrist, but not the shoulder.  Thus, to fully address the Veteran's complaints, another examination is needed to determine the current range of the  Veteran's right shoulder motion and the extent of any functional loss due to pain.  

A thorough peripheral nerve examination would also be helpful to determine the current level of impairment.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify any non-VA health care providers who have treated him for his service-connected right arm disability.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO should then obtain copies of any records referable to the service-connected right arm disability and associate the records with the claims file.  Any negative rely must be documented in the record.

2.  The Veteran then should be afforded VA orthopedic and peripheral nerve examinations to ascertain the current severity of the service-connected right arm disabilities.

The claims folder and a copy of this REMAND should be made available to the examining physician for review.  All pertinent findings should be reported in detail, and any tests deemed necessary should be performed.

Full range of motion studies of the shoulder and elbow should be conducted.  The examiner must offer specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right arm disorders.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, after considering the Veteran's documented medical history and assertions, the examining physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Along with the findings of the service-connected nerve palsy, the examiner should state whether the disability represents complete paralysis or mild, moderate, or severe incomplete paralysis.

3.  After completing all indicated development, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  




